Ladd, J.—
John Boyle died May 16, 1902, and Catherine, his widow, was appointed administratrix of his estate *168three clays later. Notice of her appointment was first published on the 22d of the same month. No claim having been presented or filed, .she was discharged on the 10th day of June, 1903; tiróse interested having consented thereto. On the 4th day of August following, the plaintiff, Charles A. Bole, by his next friend, filed his petition, alleging the foregoing facts, and asserting his minority and the want of notice as peculiar circumstances entitling, him to equitable relief from the bar otherwise interposed by section 3349.of the Code, requiring claims against an estate to be filed within twelve months after the first publication of the notice of the administrator’s appointment No exception is made in favor of a creditor laboring under disability, and, in the -absence thereof, courts generally hold that none exists. Morgan v. Hamlet, 113 U. S. Rep. 449 (5 L. Ed. 583, 28 L. Ed. 1043) ; Baker v. Bean, 74 Me. 17; Foster v. Maxey's Ex’rs, 6 Yerg. 224; Smith v. Smithson, 48 Ark. 261 (3 S. W. Rep. 49) ; Cone v. Dunham, 59 Conn. 145 (20 Atl. Rep. 311, 8 L. R. A. 647) ; Cochran v. Young, 104 Pa. 333; 8 Am. & Eng. Enc. of Law (2d Ed.) 1079. As was observed by Mr. Justice Miller in Vance v. Vance, 108 U. S. Rep. 514 (2 Sup. Ct. 854, 27 L. Ed. 808): “ The exemptions from the operation of the statutes of limitation usually accorded infants and married women do not rest upon any general doctrine of the law that they cannot be subject to their action, but in every instance upon the express language in tho£e statutes giving them time after their majority.” To hold that the fact of minority is a peculiar circumstance, such as' contemplated, would be equivalent to ingrafting an exception on the statute, extending the time within which creditors who are minors may file claims during their minority, and thereby defeat the’ manifest intention of the Legislature in enacting the statute, which was to secur-e the speedy settlement of estates, and the repose of titles derived from the dead. The excuse now urged a few months after the expiration of the statutory period would be equally available *169for another at any time before attaining majority, and estates, instead of being promptly settled, would be open to attack for nearly twenty-one years. This was doubtless the reason wbicb led to the omission of any 'exception in favor of creditors laboring under disability, and we have no notion of undertaking to defeat the legislative purpose by reading tiiis exception, under the guise of a peculiar circumstance entitling to equitable relief, into the statute. Notice of the administrator’s application for discharge to a creditor whose claim had not been filed was not required. Potter v. Brentlinger, 117 Iowa, 536. — Affirmed.